State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: May 19, 2016                      106907
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

MITZI C. DUNKELBERGER,
                    Appellant.
________________________________


Calendar Date:   April 22, 2016

Before:   Garry, J.P., Egan Jr., Lynch, Clark and Mulvey, JJ.

                             __________


     Cliff Gordon, Monticello, for appellant.

      James R. Farrell, District Attorney, Monticello (Hannah
Rose Prall of counsel), for respondent.

                             __________


Garry, J.P.

      Appeal from a judgment of the County Court of Sullivan
County (McGuire, J.), rendered June 11, 2014, convicting
defendant upon her plea of guilty of the crime of burglary in the
second degree.

      Defendant pleaded guilty to burglary in the second degree
and was sentenced, in accordance with the terms of the plea
agreement, to a prison term of five years followed by five years
of postrelease supervision. Defendant now appeals.

      We are unpersuaded by defendant's contention that the
waiver of the right to appeal was invalid. The record reflects
that in the course of a detailed and thorough allocution, County
Court adequately explained that the right to appeal was separate
                              -2-                  106907

and distinct from those rights forfeited by her guilty plea (see
People v Richey, 134 AD3d 1254, 1254 [2015]; People v Rubio, 133
AD3d 1041, 1042 [2015]). The court also confirmed that defendant
had sufficient time to discuss her waiver with defense counsel
and that she understood its ramifications; defendant also
executed a detailed written waiver in open court (see People v
Mayo, 130 AD3d 1099, 1100 [2015]; People v Jackson, 129 AD3d
1342, 1342 [2015]). As such, the record establishes that
defendant knowingly, voluntarily and intelligently waived her
right to appeal (see People v Lopez, 6 NY3d 248, 256 [2006]).
Accordingly, defendant's challenge to the severity of the
sentence imposed is precluded by the valid appeal waiver (see id.
at 255-256; People v Rubio, 133 AD3d at 1042).

     Egan Jr., Lynch, Clark and Mulvey, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court